     Marc S. Stem                                                        Honorable Timothy W. Dore
     1825 NW 65 1h Street                                                                Chapter 13
2    Seattle, WA 9817                                                               Location: Seattle
     (206) 448-7996
3
     marc({[)hutzbah.com
4

5

6                          UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATILE
7
      In re:                                             No. 29-23397-TWD
 8

9     TIMOTHEE LOUIS ABARE                               DECLARATION OF JOSEPH L. KOPLIN
                                                         IN SUPPORT OF EMPLOYMENT
10                          Debtor                       WITHOUT REQUIREMENT OF KEEPING
                                                         TIME RECORDS
11
           JOSEPH L. KOPLIN declares under penalty of perjury that the following is true and
12
     correct to the best of my knowledge and belief.
13
               I.   I am an attorney licensed to practice law in the state of Washington and have
14

15
     actual knowledge of the matters set forth herein.

16             2.   I have been admitted to the Washington bar since 1977 and have handled many

17   contingent fee personal injury cases. I have never been required to document my time in a

18   contingent fee case in over 40 years of practice. My core areas of practice involve representing

19   injured and disabled individuals in personal injury, workers compensation, and social security

20   disability claims. 100% of my income comes from contingent fee work, although the

21   percentage varies depending on the practice area.

22             3.   I rarely keep time records. The only exception is in federal district court appeals

23   of social security disability claim where I know that I will be filing an application for EAJA

24   fees if I am successful. Even in these cases, I know that I don't capture all of my time.

25

                                                                                KOPLIN LAW, LLC
     DECLARATION OF JOSEPH L. KOPLIN - 1                                   8512 122nc1 Avenue NE, Suite 315
                                                                              Kirkland, WA 98033-5831
                                                                                  W: (206) 960-4500
                                                                                   F: (206) 641-9628

Case 19-13397-TWD            Doc 16    Filed 11/08/19       Ent. 11/08/19 14:24:35       Pg. 1 of 10
              4.   I estimate that at any one time I am working on at least 30-50 open files, not

2    including responding to phone calls and incoming e mails and faxes. In addition, I am a true

3    solo practitioner. I do not employ a support staff and perform all administrative functions of my

4    practice, from scanning the mail to paying the bills.

5             5.   It would be impossible for me to keep accurate records of my time in Mr. Abare's

6    personal injury claim. Mr. and Mrs. Abare retained Scott Donaldson and me on October 16,

7    2017.    Copies of the contingent fee agreement with Mr. and Mrs. Abare, and the Joint

8    Prosecution Agreement associating in Mr. Duarte, are attached. I have invested countless hours

9    preparing Mr. Abare's claim over the past two years. Even if I were to begin keeping time

10   records going forward, it would be impossible to recapture the time invested over the past two

11   years.

12            6.   Because of the seriousness of Mr. Abare's injuries and the challenges inherent in

13   premises liability cases, Mr. Donaldson and I asked Francisco Duarte to associate as lead

14   counsel in this case. Mr. Duarte is a trial lawyer's trial lawyer with a national reputation. He is

15   on the faculty of the National Institute for Trial Advocacy and the Trial Lawyer's College

16   founded by Gerry Spence. He teaches trial advocacy at the University of Washington School

17   of Law. Having Mr. Duarte as lead counsel greatly benefits the Abares. And because the

18   contingent fee will be equitably divided between Mr. Duarte, Mr. Donaldson and myself, there

19   is no additional cost to Mr. Abare. I believe that Mr. Duarte would not have agreed to act as

20   lead counsel had he known that he might be required to justify his fee against time records.

21            7.   RPC l.5(a) prohibits unreasonable fees. The actual time invested in a contingent

22   fee personal injury claim is only one of multiple factors to be considered. RPC l .5(a) cites the

23   novelty and difficulty of the questions involved, skill required, the need to forego other work in

24   order to handle the client's matter, the fee customarily charged in the same locality for similar

25   legal services, the amounts involved, the results obtained, time limitations imposed by the

                                                                                KOPLIN LAW, LLC
     DECLARATION OF JOSEPH L. KOPLIN - 2                                   8512 122nd Avenue NE, Suite 315
                                                                              Kirkland, WA 98033-5831
                                                                                  W: (206) 960-4500
                                                                                  F: (206) 641-9628
Case 19-13397-TWD           Doc 16      Filed 11/08/19       Ent. 11/08/19 14:24:35      Pg. 2 of 10
     client or the circumstances, nature and length of the professional relationship with the client

 2   the experience, reputation, and ability of the lawyers perfo1m ing the services, whether the fee is

 3   fixed or contingent, and the terms of the written agreement.
 4           8.    l understand that the rules require the Court to review fees in Bankruptcy cases

 5   for reasonableness. A contingent fee is reasonabl e because if there is no recove1y , Mr. Duarte,

 6   Mr. Donaldson and I will not be compensated for our considerable investment of time and
 7   resources. Any settlement is subj ect to Bankruptcy court approval, and at that time the Court

 8   can, i rnecessary, decide the reasonableness of the overall fees.
 9         DECLARED UNDER PENALTY OF LA                        Kirkland, Washington this 3 151 day of
10   October, 20 19.
II

12                                                   JOSEPH L.

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                                KOPLIN LAW, LLC
     DECLARATION OF JOSEPH L. KOPLIN - 3                                   851 2 122nd Avenue NE, Suite 315
                                                                               Kirkland, WA 98033-5831
                                                                                   W: (206) 960-4500
                                                                                   F: (206) 641 -9628
Case 19-13397-TWD           Doc 16     Filed 11/08/19      Ent. 11/08/19 14:24:35        Pg. 3 of 10
             CONTINGENT FEE AGREEMENT WITH ASSOCIATION OF CO-COUNSEL

                TIMOTHEE L. ABARE AND CECILIA ANN ABARE, referred to as "Clients'\
       hereby retain KOPLIN LAW, LLC and Joseph L. Koplin, and SCOIT M. DONALDSON,
       P.S. and Scott M. Donaldson. referred to as "Attorneys", to represent Clients as to all
       injuries and damages arising out of a PREMISES LIABLITY INJURY on OCTOBER 3,
       2017, including claims for loss of consortium arising out this injury. The parties agree as
       follows:

                1.     Best Efforts. Attorneys ~II devote their full professional abilities to the
       cause and Clients agrees to fully cooperate with Attorneys. Neither Attorneys nor Clients
       will setUe the case ~thout the other's written approval.

              2.     Fee Structure. Attorneys shall charge a contingent fee for their services
       based upon the greater of the court-awarded fees or the following percentage of "all sums
       recovered" before deduction of expenses, whether by setUement. arbitration award or
       judgment. Fees are calculated as follows:

              a.      Thirty-three and one-third percent (33-1/3%) of any amounts received after
                      commencement of litigation or arbitration.

              b.      Forty percent (40%) of any amounts received or negotiated within sixty (60)
                      days of trial through completion of trial.

              c.      In the event of any appeal folloWing trial of the case, the parties agree to
                      negotiate a further reasonable fee at the time of filing the appeal.

              d.      In the event no amount Is recovered, then no fee shall be paid to
                      Attorneys for their services, but Clients remains responsible for costs
                      advanced regardless Of the outcome, as further discussed in paragraphs 5,
                      6, 1Oand 11 below.

       •AJ1 sums recovered" means all amounts awarded by the court by final judgment or paid as
       part of a settlement, including all amounts awarded by the court as attorney's fees, all of
       which shall be "grossed up" and against which a contingency fee shall be charged.

                3. Structured Settlements. A structured settlement involves payment for damages
       over time. instead of or in addition to an initial cash payment. In the event a structured
       settlement is reached, Attorneys' fee shall be calculated based on the present value of the
       settlement package. Under no circumstances \Nill Attorneys' fee be structured as part of
       any settlement reached. The entire attorney's fees and all accrued and unpaid costs are
       owing immediately at time of settlement If cash payments are insufficient to pay the
       entire fee and costs, then all of each future payment shall be applied to fees and costs
       until all fees and costs have been paid in full; thereafter, all structured settlement
       payments will accrue to Clients.




       CONTINGENT FEE AGREEMENT - 1




Case 19-13397-TWD         Doc 16      Filed 11/08/19        Ent. 11/08/19 14:24:35          Pg. 4 of 10
             4. Hounv Billing Alternative Rejected. Before signing this agreement, Clients has
      been advised that as an alternative. Clients could have retained Attorney on an hourly
      basis at the rate of $250.00 per hour. It would have been necessary for Oients to
      advance a retainer of $2,500.00 to cover the first ten (10) hours of work, to be held in trust
      against future fees and costs as incurred, and Attorney would have further required Clients
      to advance fees and costs in $2,500.00 increments as a condition to continuing to
      represent Clients. Clients states that he o he has chosen to enter into this contingent
      fee agreement as opposed to an hou br          arrangement

                         Clients' Signature _~:i-+~T--l-!-~~------­
                         Dam: _~~~~~~-+-<-'-H--1-Z--+-~~~~~~-
              5. Exoenses of Case. Expenses are the costs of handling Clients' case.
       Expenses indude, but are not limited to, investigation costs, court costs, deposition costs,
       expert witness fees and expenses, and costs of obtaining medical records. All expenses
       are Clients' responsibiltty, and Clients agrees to reimburse Attorneys for all costs
       advanced and acknowledges that Attorneys are not obligated to advance expenses
       on Clients' behatf. Attorneys are expressly authorized to pay any costs or expenses
       owing out of Clients' share of any proceeds received by way of settlement. judgment or
       award.     The Clients agrees to pay Attorney $                              on or before
      -------..J              to be placed in trust and used to pay expenses as incurred.

              6. Payment of Medical Costs. Clients is responsible for payment of his or her
      own medical and other expenses, except that Attorney is authorized, but not required, to
      retain and pay from the Clients' share of the proceeds such sums as are then remaining
      due on bills for medical care or treatment, vehide repair or rental and/or subrogation
      interest of Clients' PIP, health and other insurance earners.

               7. Attornevs' Dyties. Attorneys agrees to investigate Clients' daims, and if
       Attorneys conclude, in Attorneys' sole discretion, that the case is meritorious and provable
       at a cost In time and dollars commensurate with the probable value of the daim. Attorneys
       agree to devote all reasonable professfonal abilities to prosecuting the dalm.

                  8. Clients' Duties. Clients agrees that from the date of the agreement forward,
       Clients:

                          a. WiU not give any statement or interview to anyone without the consent
                  of Attorneys;
                          b. Will not to make any settlement without Attorneys' involvement and
                  without paying all fees and costs specified in thfs Agreement;
                          c. Will not sign any release, settlement, or other document pertaining to
                  Clients• case without Attorneys' knowledge and consent;
                          d. Will at all times keep Attorney advised of Clients• status of treabnent,
                  status of injuries, and any change in address, phone numbers. or e mail
                  addresses;
                          e. Will respond to letters and phone calls from Attorney;
                          f. Will assist Attorney as necessary in all stages of preparation of Clients'



       CONTINGENT FEE AGREEMENT - 2




Case 19-13397-TWD            Doc 16       Filed 11/08/19        Ent. 11/08/19 14:24:35           Pg. 5 of 10
              claim and during litigation.

             9. Right to Associate Co-Counsel. Attorneys reserve the right to associate such
      other Attorneys as they deem necessary as co-counsel; provided that such association of
      co--counsel shall not increase the amount of fees owing by Clients under this agreement
      and further provided that Attorneys and any co-counsel shall share any contingency fee
      earned in proportion to the work each attorney has perfonned.

               10. Withdrawal of Attorney Without Cause. Attorney reserves the right, in his sole
      discretion. to withdraw from further representation of Clients "without cause• after
      reasonable notice to Clients. 'Without cause" means that the Clients has not committed a
      material breach of this agreement. In such case, Attorney waives all claim to any fee in
      connection with his representation of Clients, but Clients shall continue to be responsible
      to reimburse Attorney for an cost advances up to date of withdrawal. Attorney shall act
      reasonably under the circumstances to give sUfftcient notice to Clients to make
      arrangements for new counsel to take over the claim or litigation in order to minimize any
      possible prejudice to Clients from Attorneys' withdrawal.

               11. Withdrawal of Attorney with Cause. Claim Abandonment. Attorney Discharae.
      Attorney further reserves the right to withdraw from further representation "with cause".
      AWith cause" means that the Clients has committed a material breach of this agreement
      If Attorney withdraws with cause, or tf Clients elects at any time to abandon the claim or to
      discharge attorney without just cause. then in these events Clients agrees to pay Attorney,
      at time of discharge and prior to release of Clients' file, a reasonable fee for services
      perfonned to date of withdrawal, discharge or abandonment. computed as follows:

                      a. If the daim has been substantially resolved, then Attorney shall be paid
              based on the contingent fee (and if Attorneys' withdrawal is because Clients has
              refused to accept a reasonable settlement offer. then Clients shall pay a fee equal
              to the contingent fee computed on the amount of the reasonable setUement offer
              rejected);

                      b. If the claim has not been substantially resolved, the Attorney shall be
              pa1d at the rate of $250.00 per hour.                                 ·

               12. Fee Dlsoutes. Clients understands that under RCW 4.24.005, Clients may
      petition the oourt to detennine the reasonableness of a contingent fee up to forty-five (45)
      days after Clients has received a final billing or accounting.

              13. Liens. Clients grants Attorney a lien on the papers in the hands of the Attorney
       and/or case proceeds by virtue of the cause or causes of action referred to in the
       Agreement.

               14. File Retention and Destruction. Clients understands that Attorney will store
       Clients' files and records for a minimum of three (3) years following conclusion of the
       matter. Clients agrees that other than original materials from Clients, all file materials
       belong to Attorney. The Clients may request copies of any and all Clients files. and



       CONTINGENT FEE AGREEMENT - 3




Case 19-13397-TWD         Doc 16        Filed 11/08/19      Ent. 11/08/19 14:24:35           Pg. 6 of 10
      agrees to pay reasonable copy charges so that Attorney may retain a complete file.
      Clients authorizes destruction of Clients• files after expiration of the three (3) year period
      referred to above.

              15. Claims for Minors. In the case of claims on behalf of minors, the Court may
      detennine and approve Attorneys' fees, provided that the parties agree to urge court
      approval of the fees set forth in this Agreement. All minors' claims are subject to court
      approval and the net proceeds will generally be deposited to a blocked interest-bearing
      account until the minor reaches 18 years of age, or such earlier time as the court
      authorizes access to all or part of the settlement proceeds based on a showing of good
      cause.

              16. No Representations. Clients acknowledges that Attorneys have made no
      guarantees regarding the successful conclusion of Clients' claim, and all expressions
      relative thereto are matters of opinion only. Clients understands that Attorneys will
      investigate Clients' claim, and if, after investigation, the claim does not appear to them to
      have merit, Attorneys shall have the right to cancel this Agreement.

             17. Scope of Representation. This agreement does not extend to representation
      of other claims arising out the Injury, including but not necessary limited to workers
      compensation and social security disabllity claims. These matters are subject to a
      separate agreement with separate terms and conditions.

              18. Binding Contract. Clients acknowledges that this Agreement sets forth the
      entire and complete agreement and understanding of the parties and that there are no
      other or oral agreements outside the scope of this Agreement. Clients has read and
      understands the Agreement, and Clients has been provided with a copy of this
      Agreement.

             I HAVE READ THIS CONTRACT, FULLY UNDERSTAND THE CONTRACT, AND
      ACKNOWLEDGE RECEIPT OF A DUPLICATE COPY OF THE ORIGINAL CONTRACT.
      There are no other agreements between Attorneys and Clients. This Agreement may be
      modified only In writing, signed by the parties.



                           [Remainder of page blank; signatures on Page 5]




      CONTINGENT FEE AGREEMENT - 4




Case 19-13397-TWD         Doc 16       Filed 11/08/19        Ent. 11/08/19 14:24:35            Pg. 7 of 10
               DATED this_..._(__G,_ day of October, 2017
       KOPLI




                                                       ~aw~
                                                      CECILIA ANN ABARE

                                                      Clients
       SCOTT M. DONALDSON, P.S.




             IMPORTANT INFORMATION CONCERNING BANKRUPTCY FILINGS

               If at any time following the date of your injury, you file a Petition in Bankruptcy
       Court seeking relief from creditors, you MUST notify the Bankruptcy Court of your claim for
       injuries or YOU MAY LOSE YOUR CLAIM. If you have filed a Petition in Bankruptcy
       Court between the date of your injury and the present, YOU MUST NOTIFY US
       IMMEDIATELY. From this point forward, if you intend to Seek Bankruptcy relief, YOU
       MUST NOTIFY US, YOUR BANKRUPTY ATIORNEY, AND THE BANKRUPTCY
       TRUSTEE OF YOUR I NJURY CLAIMS so that the proper measures may be taken to
       preserve your injury claim.

               I HAVE read and understand the above. I also certify that I have [ ] have not [ ]
       filed a Petition with the Bankruptcy Court since the date of my injury and as of the date set
       forth below.

               DATED this    J{; day of October, 2 17.




       CONTINGENT FEE AGREEMENT • 5




Case 19-13397-TWD         Doc 16       Filed 11/08/19        Ent. 11/08/19 14:24:35           Pg. 8 of 10
                            JOINT PROSECUTION AGREEMENT
              Timotl1ee L. and Cecilia Ann Abare v. Lake Street Building, LLC, et. al.

          This joint prosecution agreement is made between Fury Duarte PS, of Bellevue,

  Washington; Scott M. Donaldson, P.S. of Lake Forest Park, Washington; and Koplin Law LLC

  of Kirkland, Washington (hereafter referred to as HAttorneys").

          This joint prosecution agreement is made solely for the purposes of prosecuting an

  October 3, 2017 premises liability injury case on behalf of TIMOTHEE AND CECILIA ABARE

  against LAKE STREET BUILDING, LLC, McLEOD DEVELOPMENT COMPANY,

  McLEOD GROUP INC., and any other defendants that have yet to be identified, if any. The

  proper venue for this action is King County, State of Washington.

          Attorneys agree that aIJ communications that concern, refer or relate to this action among

  and between themselves and among and between their employees shall be considered work-

  product with respect to the prosecution of said action and shall not be revealed except as

  compelled by court order or by the agreement of counsel.

          Attorneys agree that they will jointly be responsible for all preliminary matters, including

  filing the case, undertaking discovery, and motion practice including briefing to get the case past

  sununary judgment motion(s) and trying the case, including related activities such as motions in

  limine, jury instructions) trial briefs and the like.

          Koplin Law LLC has entered into a contingent fee agreement with the clients,

  TIMOTHEE AND CECILIA ABARE, that provides for a 33-1/3% contingent fee of any

  amounts received after commencement of litigation or arbitration and a 40% contingent fee of

  any amounts received or negotiated within sixty days of trial through completion of trial. The

  contingent fee agreement with the clients will not change as a consequence of this joint

  prosecution agreement. Attorneys agree that the contingent fee shall be divided 50% to Fury

  Duarte PS, 25% to Scott Donaldson P.S., and 25% to Koplin Law LLC.




Case 19-13397-TWD            Doc 16      Filed 11/08/19    Ent. 11/08/19 14:24:35        Pg. 9 of 10
            Attorneys further agree that the costs advanced by each firm to this point shall be borne

    by that finn. Further costs advanced in this matter shall be paid by the firm incurring the

    expense and costs for outside expenses (like expert witness fees, deposition transcripts, etc.) shall

    be advanced in proportion to the division of the contingent fee, such that Fury Duarte PS will be
    responsible for 50% of the overall advanced costs, Scott Donaldson P.S. will be responsible for

    25% of the overall advanced costs, and Koplin Law LLC will be responsible for 25% of the

    overall advanced costs. All advanced costs shall be reimbursable at the conclusion of the case

    pursuant to the fee agreement with the client. Each finn shall be responsible for its own in-house

    expenses in connection with the case, such as copies, mail, telephone, facsimile, travel, lodging,

    meals and/or legal research charges, with such charges to be reimburse to the incurring party at

    the conclusion of the case pursuant to the fee agreement with the client


      Sfl/2019                                    Isl Joseph Koplin per attached signature page
    Dated


      s- '1-\ <\
    Dated




     May 8, 2019
    Dated                                         Timothee Abare


     May 8, 2019
                                                  - ---- --------
    Dated                                         Cecilia Abare




Case 19-13397-TWD          Doc 16       Filed 11/08/19        Ent. 11/08/19 14:24:35           Pg. 10 of 10
